88 N.Y.2d 254 (1996)
667 N.E.2d 307
644 N.Y.S.2d 657
Stuart Grabois, in His Fiduciary Capacity as Assistant Director, et al., Plaintiffs-Respondents,
v.
Kay Jones, Defendant-Appellant, and Annie M. Jones, Defendant.
Court of Appeals of the State of New York.
Decided April 2, 1996.
Kay Jones,, defendant-appellant pro se.
Pryor, Cashman, Sherman & Flynn, New York City (Tom J. Ferber of counsel), for plaintiffs-respondents.
Chief Judge KAYE and Judges SIMONS, TITONE, BELLACOSA, SMITH, LEVINE and CIPARICK concur in Per Curiam opinion.
*255Per Curiam.
In the exercise of this Court's discretion under section 500.17 of the Rules of the Court of Appeals (22 NYCRR 500.17), we decline to accept the question certified to us by the United States Court of Appeals for the Second Circuit (77 F.3d 574) in this action brought under the Employee Retirement Income Security Act (ERISA): Whether a second spouse whose marriage is void due to the existence of a prior, undissolved marriage, is nonetheless entitled to some portion of her or his spouse's death benefits when the second marriage was the result of a formal ceremony, undertaken in good faith, and the second marriage continued until the spouse's death.
While we have in general accepted questions certified to us by the Second Circuit, various factors militate against discretionary review in the instant case. In particular, we agree with the Second Circuit's description, in its 500.17 certificate, of the likely rarity of any recurrence of this issue, a distinctive certiorari factor. Furthermore, defendant-appellant appears pro se, defendant-respondent has not submitted a brief and plaintiffs-respondents are mere stakeholders with no interest in this action other than to dispense the death benefits to whomever the Court ultimately directs. Thus, we can expect only limited assistance from the parties in deciding this issue, which may have precedential significance beyond the ERISA context.
Finally, the interplay between Federal and State law in interpreting issues of statutory construction under ERISA is as yet not fully settled. This issue may thus be more appropriate for resolution in the first instance by the Federal courts.
Accordingly, acceptance of the certified question should be declined.
Acceptance of certification of question by the United States Court of Appeals for the Second Circuit pursuant to section 500.17 of the Rules of the Court of Appeals (22 NYCRR 500.17) declined.